COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Clyde Brian Bruton, Jr. v. The State of Texas

Appellate case number:      01-15-00115-CR

Trial court case number:    13CR1854

Trial court:                405th District Court of Galveston County

       On September 16, 2015, this case was abated and remanded to the trial court to
appoint new appellate counsel, following the motion to withdraw filed by Terrence J.
Leonard II, appellant’s appointed counsel, and to have the trial clerk file a supplemental
clerk’s record with the appointment order. On October 16, 2015, a compliant
supplemental clerk’s record with the trial court’s abatement order hearing findings and
recommendations, and notice of appointment appointing James L. Ducote as appellant’s
new appellate counsel, signed on October 15, 2015, was filed in this Court. On
November 2, 2015, a compliant supplemental reporter’s record of the abatement hearing,
held on October 5, 2015, was filed in this Court.
        Accordingly, we REINSTATE this case on this Court’s active docket and
GRANT the motion to withdraw filed by Terrence J. Leonard II. The Clerk of this Court
is directed to remove Terrence J. Leonard II, as appellant’s counsel, and designate James
L. Ducote as appellant’s lead appointed counsel.
        Furthermore, appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 2, 38.6(a), (d). The State’s appellee’s
brief, if any, is ORDERED to be filed no later than 30 days from the filing of appellant’s
brief. See id. at 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   
Date: November 24, 2015